



Exhibit 10.3
2017 Annual Base Salaries


Executive Officer
Prior Base Salary
2017 Base Salary
Douglas C. Bryant
President and Chief Executive Officer
$558,846
$574,846
Michael D. Abney, Jr.
Senior Vice President, Distribution
$334,780
$352,780
Robert J. Bujarski
Senior Vice President, Business Development and General Counsel
$362,759
$372,759
Werner Kroll
Senior Vice President, Research and Development
$350,127
$372,000
Edward K. Russell
Senior Vice President, Global Commercial Operations
$362,708
$372,708
Randall J. Steward
Chief Financial Officer
$365,058
$375,058










